Citation Nr: 0600229	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  01-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1952 to August 1957.  
He died in December 1999.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2001, the appellant was afforded a video 
conference hearing before a Veterans Law Judge who is no 
longer employed at the Board.  The appellant was informed of 
her right to another hearing but in her reply, dated December 
7, 2005, she indicated that she did not want another hearing.   

In November 2002 and again in February 2004 the Board 
requested advisory medical opinions from VA health care 
professionals as to medical questions involved in the 
consideration of the appeal.  In September 2004, the Board 
remanded the case so that the RO could consider the advisory 
medical opinions in the first instance.  The RO reviewed the 
records in this case and in September 2005 issued a 
Supplemental Statement of the Case continuing the denial 
status of the case. 

By a letter dated in December 2005, the Board notified the 
appellant that a motion to advance her case on the Board's 
docket under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) had been granted.


FINDINGS OF FACT

1.  The veteran died in December 1999, at the age of 64 
years; he had a history of coronary artery bypass grafting in 
1976, bilateral endarterectomy in 1988, and aortogram with 
angioplasty of the left iliac artery and left distal 
superficial femoral artery in 1995.  

2.  The certificate of death for the veteran lists his 
immediate cause of death as cardiorespiratory arrest; no 
other condition was listed as an underlying cause or as a 
significant condition contributing to death.

3.  At the time of the veteran's death, service-connection 
was in effect for residuals of a left shoulder injury, rated 
as 30 percent disabling, and post gastrectomy syndrome, rated 
as 20 percent disabling.  Combined, his service-connected 
disabilities were evaluated as 40 percent disabling at the 
time of his death. 

4.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSIONS OF LAW

1.  Neither a cardiac nor a respiratory condition were 
incurred in or aggravated by service and neither may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A service-connected disability, or medications taken 
therefor, did not cause or materially or substantially 
contribute to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; the 
appellant's assertions, including testimony provided by her 
and her daughter at a December 2001 video conference hearing; 
VA treatment records; VA examination reports; private medical 
reports; a March 2001 statement from Dr. Robert F. Zumstein; 
a May 2001 statement by the veteran's daughter, a registered 
nurse; a copy of the veteran's autopsy report; the terminal 
report of hospitalization; and, April 2003 and April 2004 VA 
medical opinions.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Service Connection 

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died in December 1999, at the age of 64.  The certificate of 
death for the veteran lists his immediate cause of death as 
cardiorespiratory arrest; no other condition was listed as an 
underlying cause or as a significant condition contributing 
to death.  

At the time of the veteran's death, service connection was in 
effect for residuals of a left shoulder injury, rated as 30 
percent disabling, and post gastrectomy syndrome, rated as 20 
percent disabling.  The combined rating for the service-
connected disabilities was 40 percent.

The appellant asserts that the veteran's death was caused by 
medications he was taking for his service-connected 
conditions.  It is also asserted that the pain and stress 
resulting from the service-connected disabilities contributed 
to his death or caused the cardiac arrest and death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Also, certain chronic diseases, when manifested to a degree 
of 10 percent or more within one year from separation from 
active service may be service-connected even though there is 
no evidence of such disease during the period of service. 

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non-service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2005).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005).  In order to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3) (2005).

At the outset, the Board notes that the service medical 
records for the veteran are negative for treatment for, or a 
diagnosis of, either a cardiac or respiratory condition.  Nor 
is there evidence of a cardiac or respiratory condition 
within one year of the veteran's separation from service in 
1957.  He had a history of coronary artery bypass grafting in 
1976, bilateral endarterectomy in 1988, and aortogram with 
angioplasty of the left iliac artery and left distal 
superficial femoral artery in 1995.  There is no evidence of 
record relating either a cardiac or respiratory condition to 
the veteran's service and, moreover, the appellant has not 
asserted that the veteran's cardiorespiratory arrest was 
related to service.  It is reiterated that the appellant's 
assertion is that the pain from the service-connected 
disabilities and/or the medication provided to alleviate that 
pain caused or materially contributed to cause the veteran's 
cardiorespiratory arrest.  Again, the certificate of death 
listed the immediate cause of death as cardiorespiratory 
arrest.  

The relevant medical evidence of record includes a March 2001 
letter from Dr. Robert F. Zumstein in which he indicated that 
the veteran had constant pain from his service-connected left 
shoulder and stated, "[t]his pain contributed to his daily 
stress and significantly contributed to his cardiac arrest 
and death..."  

In a May 2001 statement from the veteran's daughter, a 
registered nurse, she stated that she felt that medications 
that the veteran was taking contributed to his 
cardiorespiratory arrest.  She then listed four medications 
and noted associated side effects and risk factors.  She 
concluded by stating, "[a]ny or all of these medications 
required to ease [the veteran's] pain could have contributed 
to [the veteran's] cardio-respiratory arrest due to the side 
effects."  Additionally, in the December 2001 video 
conference hearing she indicated that she believed the 
veteran's medications contributed substantially to cause his 
death.   

As noted above, in November 2002 the Board requested a 
medical opinion from a VA health care professional.  The 
Board noted that the record established that the veteran's 
left shoulder was a source of pain for him during his life 
time, and as his daughter (a registered nurse) contended, he 
was prescribed Ambien, Percocet, Celebrex and Lortab in 
connection with this discomfort for what appeared to be a 
number of years prior to his death.  It was also noted that 
the record showed that the veteran underwent coronary artery 
bypass surgery in the mid 1970's and that bilateral carotid 
artery stenosis was noted in the late 1980's.  The Board 
pointed out that the emergency room record prepared at the 
time of the veteran's death reflects entries beginning 
shortly after midnight.  These show that the veteran's death 
was apparently preceded by an un-witnessed cardiac arrest 
that occurred in his bathroom at home.  The veteran's 
daughter apparently started cardiopulmonary resuscitation at 
that time, and advanced cardiac life support was initiated by 
the paramedics upon their arrival.  Resuscitation efforts 
were in progress upon the veteran's arrival at the hospital, 
but he did not respond.  He was pronounced dead at 0030 
hours.  

In the November 2002 request for an advisory medical opinion, 
the Board noted that a private physician who had treated the 
veteran for more than 20 years indicated that the veteran had 
lived with constant pain from his left shoulder, and that the 
"pain contributed to his daily stress and significantly 
contributed to his cardiac arrest and death."  An attempt 
was made to obtain the records of this physician's treatment 
for the two years preceding the veteran's death, but those 
records could not be secured.  The Board asked that a medical 
expert review the record in its entirety and furnish an 
opinion with respect to the following question:

Is it "likely," "unlikely," or "at 
least as likely as not" that the pain 
relief medication prescribed for the 
veteran's shoulder disability, or the 
pain itself, caused the veteran's 
cardiorespiratory arrest, or contributed 
substantially or materially to cause the 
veteran's cardiorespiratory arrest?   

The requested medical opinion dated in April 2003 contains a 
type-written portion which has lines through it and the word 
"delete" is written.  Accordingly, the Board will disregard 
this portion of the medical opinion.  However, the VA 
physician hand wrote that it was unlikely that the pain 
medications caused or significantly contributed to the 
veteran's death.  He instead stated that the veteran's 
cardiovascular disease and smoking most likely caused his 
death.  It was noted that the claims folder had been 
reviewed.

In February 2004, the Board again requested a medical opinion 
from a VA health care professional other than the one who had 
provided the April 2003 opinion, asking the same question 
that had been asked in the November 2002 request.

In a response dated in April 2004, a physician stated that he 
had reviewed the records.  He stated, "I believe it is 
unlikely that the pain relief medication prescribed for the 
veteran's shoulder disability or the pain itself contributed 
substantially/materially to cause the veteran's 
cardiorespiratory arrest."  He noted that the veteran had a 
history of coronary artery disease and received a coronary 
bypass graft in 1976.  He also noted that the veteran had a 
stroke in 1988 and that a May 1990 electrocardiogram revealed 
an old inferior wall myocardial infarction and lateral 
ischemia.  The VA physician stated that these findings 
pointed to diffuse widespread atherosclerotic vascular 
disease in the veteran.  He then stated, "[s]udden death, as 
occurred to the [veteran], is most commonly related to 
coronary artery disease, which the [veteran] had." He stated 
further, "I am unaware and do not believe evidence exists 
for any of the medications the [veteran] received or stress 
it [sic] to be an influential factor in development of 
coronary artery disease."  

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  In this regard, the Board 
emphasizes that the veteran's records had been reviewed in 
conjunction with both of the above-discussed VA medical 
opinions, both of which stated that it was unlikely that the 
veteran's pain medications either caused or substantially 
contributed to the veteran's death.  Furthermore, both VA 
physicians specifically referenced the veteran's medical 
history in the reports in conjunction with their medical 
opinions.  In contrast, neither the March 2001 letter from 
Dr. Zumstein nor the May 2001 letter from the veteran's 
daughter indicated that the veteran's claims folder had been 
reviewed.  Accordingly, the Board attaches more probative 
value to the April 2003 and April 2004 VA medical opinion 
reports than it does to either the March 2001 letter by Dr. 
Zumstein or May 2001 letter from the veteran's daughter.   

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. § 3.312.  

In reaching this decision the Board considered the 
appellant's arguments in support of her assertion that the 
veteran's death was caused or hastened due to pain 
medications he was taking for service-connected conditions.  
However, the appellant, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion on 
such matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, these arguments do not provide a factual 
predicate upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an October 2004 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection for the cause of 
the veteran's death.  Also, the statement of the case listed 
38 C.F.R. § 3.312.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and the representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the October 2004 letter informed the appellant that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
appellant that VA would obtain a medical opinion if it was 
determined that such was necessary to decide her claim.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Here, the October 
2004 VCAA notice letter sent to the appellant specifically 
requested in bold print that she provide VA with any evidence 
or information in her possession pertaining to her claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done --whether it has 
been done by way of a single notice letter, or via more than 
one communication -- the essential purposes of the VCAA have 
been satisfied.  Here, the Board finds that, because each of 
the four content requirements of a VCAA notice has been met, 
any error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board notes that, included with the October 2004 VCAA 
letter, was a VA Form 21-4142.  It is also noted that, in a 
statement dated November 2004, the appellant stated that she 
had no additional evidence to submit.  In this regard, a 
statement dated July 2002, Dr. Zumstein stated that the 
office medical records of the veteran had been destroyed due 
to rain damage or water damage to the storage building.  
Finally, the Board emphasizes that two VA medical opinions 
have been obtained in conjunction with the appellant's claim.  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


